Case 2:20-cv-01343-FMO-AGR Document 15 Filed 04/24/20 Page 1 of 1 Page ID #:32




 1   CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
 2   Phyl Grace, Esq., SBN 171771
 3   Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
 6   phylg@potterhandy.com
     Attorneys for Plaintiff ORLANDO GARCIA
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA

10   ORLANDO GARCIA,                                )   Case No.: 2:20-CV-01343-FMO-AGR
                                                    )
11                 Plaintiff,                       )   NOTICE OF SETTLEMENT AND
                                                    )   REQUEST TO VACATE ALL
12      v.                                          )   CURRENTLY SET DATES
                                                    )
13   RED OWL LIQUOR MART, INC., a                   )
     California Corporation; and Does 1-10,         )
14                                                  )
                Defendants.                         )
15                                                  )
                                                    )
16
17           The plaintiff hereby notifies the court that a global settlement has been reached in
18   the above-captioned case and the parties would like to avoid any additional expense,
19   and to further the interests of judicial economy.
20           The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
22   parties, will be filed within 60 days.
23
24                                             CENTER FOR DISABILITY ACCESS
25   Dated: April 24, 2020                              /s/ Amanda Lockhart Seabock
                                                        Amanda Lockhart Seabock
26                                                      Attorney for Plaintiff
27
28


     Notice of Settlement                     -1-                 2:20-CV-01343-FMO-AGR
